                                          Case 4:18-cr-00145-YGR Document 70 Filed 03/10/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     UNITED STATES OF AMERICA,                         CASE NO. 4:18-cr-145-YGR

                                  11                    Plaintiff,                         ORDER DENYING RENEWED MOTION FOR
                                                                                           COMPASSIONATE RELEASE
                                  12              vs.
Northern District of California




                                                                                           Re: Dkt. No. 58
 United States District Court




                                  13     ALAN JOHNSON,
                                  14                    Defendant.

                                  15          Defendant Alan Johnson is currently in the custody of the Bureau of Prisons (“BOP”) and
                                  16   incarcerated at the United States Penitentiary in Lompoc, California (“USP Lompoc”). Johnson
                                  17   has filed a renewed motion for an order modifying his sentence pursuant to 18 U.S.C. section
                                  18   3582(c)(1)(A), requesting that the Court reduce his sentence to time served with the balance of the
                                  19   period of his original sentence imposed as a period of supervised release or home confinement and
                                  20   such other conditions as the Court deems just. The government opposes the motion. The Court
                                  21   previously denied Johnson’s motion for reduction of sentence on August 10, 2020. (Dkt. No. 53.)
                                  22          The Court has jurisdiction to grant the relief requested1 and, having carefully considered
                                  23   the papers and evidence submitted in support of and in opposition to the motion and the reports
                                  24   provided by U.S. Probation, including its response specifically relating to the proposed release
                                  25   plan, the Court DENIES the motion.
                                  26

                                  27
                                              1
                                                 Thirty days having passed since Johnson submitted a renewed request for compassionate
                                  28   release on January 21, 2021 to the warden at USP Lompoc, the Court finds that it has jurisdiction.
                                          Case 4:18-cr-00145-YGR Document 70 Filed 03/10/21 Page 2 of 3




                                   1                                              DISCUSSION

                                   2          On October 2, 2018, Johnson pled guilty to violations of 21 U.S.C. sections 841(a)(1),

                                   3   (b)(1)(C), and (b)(1)(B)(iii) (possession with intent to distribute 28 grams or more of cocaine

                                   4   base). On January 31, 2019, the Court sentenced Johnson to a term of imprisonment of 86 months

                                   5   in the custody of the Bureau of Prisons (“BOP”) and four years of supervised release. (Dkt. No.

                                   6   41.) He has served just over 45% of his sentence.

                                   7          Section 3582 provides that a “court may not modify a term of imprisonment once it has

                                   8   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of

                                   9   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18

                                  10   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to

                                  11   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                  12   compelling reasons warrant such a reduction” and “that such a reduction is consistent with
Northern District of California
 United States District Court




                                  13   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).

                                  14          With respect to whether an “extraordinary or compelling reason” justifies release, the

                                  15   government previously conceded, and the Court thus acknowledged, that, given guidance from the

                                  16   Centers for Disease Control and Prevention, Johnson’s chronic kidney disease increases his risk of

                                  17   severe illness if he contracts COVID-19, and his history of high blood pressure may have the same

                                  18   effect. (Dkt. No. 53 at 2.) Accordingly, Johnson’s previously stated medical conditions, apart

                                  19   from the newly cited conditions of likely hyperglycemia and his overweight status bordering on

                                  20   obese, may support a finding of an “extraordinary or compelling reason” for his release.

                                  21          With this possibility in mind, the Court has again reviewed its file in this matter

                                  22   thoroughly, including the Probation Office’s presentencing report submitted at the time of

                                  23   sentencing. At that time, Johnson had a criminal history score of 20, having sustained 14

                                  24   convictions since the age of 17 (eight for drug offenses, three involving firearms, and one, in

                                  25   2015, for aggravated assault). Indeed, he began engaging in the conduct for which he is currently

                                  26   incarcerated just three months after he was terminated from supervision for his prior conviction.

                                  27   In light of the foregoing, the Court previously concluded that his early release from custody would

                                  28   pose a danger to the community that is not outweighed by his medical conditions. This conclusion
                                                                                         2
                                          Case 4:18-cr-00145-YGR Document 70 Filed 03/10/21 Page 3 of 3




                                   1   does not change even “in light of a recent surge of COVID-19 cases in Lompoc, additional health

                                   2   information, and a newly formulated release plan.” (Id. at 1.) Johnson himself acknowledges that

                                   3   the number of COVID-19 cases has declined since the latest surge. (Dkt. No. 65 at 2.) Moreover,

                                   4   he will have access to the vaccine which will further protect him. Even if Johnson may not be

                                   5   vaccinated in the immediate future, the increasing availability of the vaccine among staff and

                                   6   inmates at USP Lompoc supports a finding that the risk of contracting COVID-19 in this custodial

                                   7   setting is not as high as it once was.

                                   8           Taking into account the defendant’s danger to the community, as provided in 18 U.S.C.

                                   9   section 3142(g), and the factors under 18 U.S.C. section 3553(a), which also do not support

                                  10   Johnson’s request for compassionate release, the Court finds that the law and the specific facts of

                                  11   this case weigh against any granting of this motion.

                                  12          For the foregoing reasons, Johnson’s renewed motion for compassionate release is
Northern District of California
 United States District Court




                                  13   DENIED.

                                  14          This Order terminates Docket No. 58.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: March 10, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  18                                                           UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
